DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 11-30 are pending.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28 and 30 are indefinite as the claim recites “higher amount---lower amount”. This is because terms, such as higher, lower etc. are relative terms and is unclear to the examiner what amount applicant is intending to claim, i.e. scope of the claim is unclear. 
However, for compact prosecution, the examiner interprets the limitation of “higher amount---lower amount”, according to dependent claim 29.  
Since claim 30 doesn’t cure the deficiency of claim 28, claim 30 is also an indefinite claim.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-19, 25-27 are rejected under 35 U.S.C. 102(a)(1) and 102 a)(2) as being anticipated by Chow (US 2015/0320778 A1).
Chow discloses a method of treating stress which leads to anxiety, distress, depression and to improve mood by increasing GABA and agmatine comprising orally administering a nutritional synthetic composition comprising HMO selected from the group of 6 HMO’s including lacto-N-tetraose (LNT), LactoN-neotetratose (LNnT), 3’-fucosyllactose along with optional ingredient such as 2’FL, folic acid etc. with an example of such composition (paragraphs 0003; 0014; 0038; 0039, Table 1 and Table 2; 0040-0042; 0057; 0058; 0099; 0127, Table 12 and claims):

    PNG
    media_image1.png
    648
    659
    media_image1.png
    Greyscale
which comprises LNnT (non-fucosylated HMO) and 2’FL (fucosylated HMO) in 1:1 ratio along with folic acid. Chow further teaches that amount of the HMO in the composition 0.01mg/ml to about 20mg/ml and the serving size of the liquid composition can be 250ml (with 20mg/ml, dose=5g/day, thus effective amount), 300ml (with 20mg/ml, dose=6g/day), etc. (paragraphs 0040-0046 and 0113-0118, especially 0046 and 0118) (encompass both the higher dose 5g and lower dose 5g of the instant claims) till the treatment is required (includes both initial treatment period and maintenance period of the instant claims). Paragraph 0057 teaches that the composition may additionally contain other fucosyl oligosaccharides, such as lactodifucotetraose, LDFT or also known as DFL, difucosyllactose. 
With regard to the limitation that treatment result in increase in abundance of bifidobacteria and its species adolescentis etc.– Since Chow teaches same composition in example Table 12 as in the instant claims and administering to a patient, increase in the abundance of bifidobacteria and its species adolescentis  is also expected whether recognized by Chow or not. Since the cited prior art teaches same composition as in the instant claims, the composition of the prior art must be capable of increasing the abundance of bifidobacteria and its species adolescentis etc.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000).
Since the cited prior art reads on all the limitations of the instant claims 11-19 and 25-27, these claims are anticipated. 

Claims 11-19, 26-27 are rejected under 35 U.S.C. 102(a)(1) and 102 a)(2) as being anticipated by Hernandez (WO2014/043330 A1).
Hernandez discloses a method of treating stress, anxiety, distress, depression and to improve mood by modulating and/or decreasing serum corticosterone levels comprising orally administering a nutritional synthetic composition comprising HMO 2’ FL and additional HMO’s including lacto-N-tetraose (LNT), LactoN-neotetratose (LNnT), 3’-fucosyllactose, lactodifucotetraose (also called LDFT or difucosyllactose DFL) along with optional ingredient such as, folic acid etc. with an example of such composition comprising 2’FL and LNnT in ratio 1:1 (entire application, especially abstract, paragraphs 0012, 0018, 003, 0047, 0050-0055, 0057, 0061, 0063-0065, 0085, 0096-0101, 0103, and claims):

    PNG
    media_image2.png
    651
    1468
    media_image2.png
    Greyscale

which comprises LNnT (non-fucosylated HMO) and 2’FL (fucosylated HMO) in 1:1 ratio. Hernandez further teaches that amount of the HMO in the composition 0.01mg/ml to about 20mg/ml and the serving size of the liquid composition can be 250ml (with 20mg/ml, dose=5g/day, thus effective amount), 300ml (with 20mg/ml, dose=6g/day), etc. (paragraphs 0047 and 0057) (encompass both the higher dose 5g and lower dose 5g of the instant claims) till the treatment is required, including at least 6 months (includes both initial treatment period and maintenance period of the instant claims) (paragraphs 0047, 0055 and 0057). Since the cited prior art teaches at least 6 month period and a 5g dose, the cited prior art meets limitation of initial and maintenance period with 5g/day.
With regard to the limitation that treatment result in increase in abundance of bifidobacteria and its species adolescentis etc.– Since Hernandez teaches same composition as in the instant claims and administering to a patient, increase in the abundance of bifidobacteria and its species adolescentis  is also expected whether recognized by Hernandez or not. Since the cited prior art teaches same composition as in the instant claims, the composition of the prior art must be capable of increasing the abundance of bifidobacteria and its species adolescentis etc.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000).
Since the cited prior art reads on all the limitations of the instant claims 11-19 and 26-27, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2015/0320778 A1).
Determining the scope and contents of the prior art
Chow teaches a method of treating stress which leads to anxiety, distress, depression and to improve mood by increasing GABA and agmatine comprising orally administering a nutritional composition comprising HMO selected from the group of 6 HMO’s including lacto-N-tetraose (LNT), LactoN-neotetratose (LNnT), 3’-fucosyllactose along with optional ingredient such as 2’FL, folic acid etc. with an example of such composition (paragraphs 0003; 0014; 0038; 0039, Table 1 and Table 2; 0040-0042; 0057; 0058; 0099; 0127, Table 12 and claims):

    PNG
    media_image1.png
    648
    659
    media_image1.png
    Greyscale
 which comprises LNnT (non-fucosylated HMO) and 2’FL (fucosylated HMO) in 1:1 ratio along with folic acid. Chow further teaches that amount of the HMO in the composition 0.01mg/ml to about 20mg/ml and the serving size of the liquid composition can be 250ml (with 20mg/ml, dose=5g/day), 300ml (with 20mg/ml, dose=6g/day), etc. (paragraphs 0040-0046 and 0113-0118, especially 0046 and 0118) (encompass both the higher dose 5g and lower dose 5g of the instant claims) till the treatment is required (includes both initial treatment period and maintenance period of the instant claims). Paragraph 0057 teaches that the composition may additionally contain other fucosyl oligosaccharides, such as lactodifucotetraose, LDFT or also known as DFL, difucosyllactose. 
Ascertaining the differences between the prior art and the claims at issue
Chow teaches a method of treating stress which leads to anxiety, distress, depression and to improve mood by increasing GABA and agmatine comprising administering same nutritional composition with an example as in the instant claims, however, Chow fails to teach patient selection exhibiting symptoms such as bacterial overgrowth---impaired mucosal barrier; Chow fails to teach that treatment result in abundance of bifidobacteria; Chow fails to give an example of composition with 2’FL and LNT and DFL; Chow fails to teach initial treatment period 1 to 12weeks and maintenance period of at least 6 months.
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of selecting patients exhibiting symptoms such as bacterial overgrowth---impaired mucosal barrier- Chow teaches treating any patient having emotional or mood issues such as anxiety and depression. Thus based on the guidance provided by Chow, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any patient exhibiting emotional or mood issues such as anxiety and depression including the patients with symptoms such as bacterial overgrowth---impaired mucosal barrier may be benefitted by the treatment method as taught by Chow.  
 With regard to the limitation that treatment result in increase in abundance of bifidobacteria and its species adolescentis etc.– Since Chow teaches same composition in example Table 12 as in the instant claims and administering to a patient, increases in the abundance of bifidobacteria and its species adolescentis  is also expected whether recognized by Chow or not. Since the cited prior art teaches same composition as in the instant claims, the composition of the prior art must be capable of increasing the abundance of bifidobacteria and its species adolescentis etc.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000).
Also, it should be noted that the Examiner considers the increases in the abundance of bifidobacteria of the phylogenetic Bifidobacterium adolescentis group and Bifidobacterium pseudocatenulatum as mechanism(s) by which said treatment occurs.  
With regard to the difference that Chow fails to give an example of composition with 2’FL and LNT or 2’FL and LNT and DFL- Chow teaches administering a composition comprising at least one HMO from a group of 6HMO’s including LNT and LNnT for treating stress. Further, Chow provides example with 2’FL and LNnT. Since the cited prior art genus of HMO’s having effect on stress contains a small number of members (i.e. 6 compounds) that, when considered in light of the totality of the circumstances, “one skilled in [the] art would... envisage each member” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).  Thus based on Chow’s teaching of composition comprising 2’FL and LNnT, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that LNnt in Chow’s composition may be replaced with another compound such as LNT having same effect as LNnt from a list of 6 compounds taught by Chow. Further, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Further, Paragraph 0057 teaches that the composition may additionally contain other fucosyl oligosaccharides, such as lactodifucotetraose, LDFT or also known as DFL, difucosyllactose. Thus it would have been prima facie obvious toaperson of ordinary kill in the art that the composition comprising 2’FL and LNT may also comprise other fucosyl oligosaccharides, such as DFL. Thus the cited prior art meets limitation of the instant claims.
With regard to the difference of initial treatment period 1 to 12weeks and maintenance period of at least 6 months-the Examiner notes that the dose in both initial treatment and maintenance period is overlapping 5g/day. Since Chow teaches that amount of the HMO in the composition 0.01mg/ml to about 20mg/ml and the serving size of the liquid composition can be 250ml (with 20mg/ml, dose=5g/day), 300ml (with 20mg/ml, dose=6g/day), etc. (paragraphs 0040-0046 and 0113-0118, especially 0046 and 0118) (encompass both the higher dose 5g and lower dose 5g of the instant claims) till the treatment is required (includes both initial treatment period 1 to 12weeks  and maintenance period at least 6 months of the instant claims). In addition, it should be noted that the administration of daily dosage of active ingredients is well within the purview of a skilled artisan and depends on factors such as the severity of the condition or disorder and the type of patient or subject treated. Thus the cited prior art meets all limitations of the instant claims.
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Chow teaches a method of treating stress which leads to anxiety, distress, depression and to improve mood by increasing GABA and agmatine comprising administering same nutritional composition with an example as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that LNnt in Chow’s composition may be replaced with another compound such as LNT having same effect as LNnt from a list of 6 compounds taught by Chow.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  

Claims 11-19, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (WO2014/043330 A1).
Determining the scope and contents of the prior art
Hernandez discloses a method of treating stress, anxiety, distress, depression and to improve mood by modulating and/or decreasing serum corticosterone levels comprising orally administering a nutritional synthetic composition comprising HMO 2’ FL and additional HMO’s including lacto-N-tetraose (LNT), LactoN-neotetratose (LNnT), 3’-fucosyllactose, lactodifucotetraose (also called LDFT or difucosyllactose DFL) along with optional ingredient such as, folic acid etc. with an example of such composition comprising 2’FL and LNnT in ratio 1:1 (entire application, especially abstract, paragraphs 0012, 0018, 003, 0047, 0050-0055, 0057, 0061, 0063-0065, 0085, 0096-0101, 0103, and claims):

    PNG
    media_image2.png
    651
    1468
    media_image2.png
    Greyscale

which comprises LNnT (non-fucosylated HMO) and 2’FL (fucosylated HMO) in 1:1 ratio. Hernandez further teaches that amount of the HMO in the composition 0.01mg/ml to about 20mg/ml and the serving size of the liquid composition can be 250ml (with 20mg/ml, dose=5g/day, thus effective amount), 300ml (with 20mg/ml, dose=6g/day), etc. (paragraphs 0047 and 0057) (encompass both the higher dose 5g and lower dose 5g of the instant claims) till the treatment is required, including at least 6 months (includes both initial treatment period and maintenance period of the instant claims) (paragraphs 0047, 0055 and 0057). Since the cited prior art teaches at least 6 month period and a 5g dose, the cited prior art meets limitation of initial and maintenance period with 5g/day.
Ascertaining the differences between the prior art and the claims at issue
Hernandez teaches a method of treating stress, anxiety, distress, depression comprising administering same nutritional composition with an example as in the instant claims, however, Hernandez fails to teach patient selection exhibiting symptoms such as bacterial overgrowth---impaired mucosal barrier; fails to teach that treatment result in abundance of bifidobacteria.
Resolving the level of ordinary skill in the pertinent art
With regard to the limitation of selecting patients exhibiting symptoms such as bacterial overgrowth---impaired mucosal barrier- Hernandez teaches treating any patient having emotional or mood issues such as anxiety and depression. Thus based on the guidance provided by Hernandez, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any patient exhibiting emotional or mood issues such as anxiety and depression including the patients with symptoms such as bacterial overgrowth---impaired mucosal barrier may be benefitted by the treatment method as taught by Hernandez.  
 With regard to the limitation that treatment result in increase in abundance of bifidobacteria and its species adolescentis etc.– Since Hernandez teaches same composition in example 7-9 as in the instant claims and administering to a patient, increases in the abundance of bifidobacteria and its species adolescentis  is also expected whether recognized by Hernandez or not. Since the cited prior art teaches same composition as in the instant claims, the composition of the prior art must be capable of increasing the abundance of bifidobacteria and its species adolescentis etc.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000).
Also, it should be noted that the Examiner considers the increases in the abundance of bifidobacteria of the phylogenetic Bifidobacterium adolescentis group and Bifidobacterium pseudocatenulatum as mechanism(s) by which said treatment occurs.  
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Hernandez discloses a method of treating stress, anxiety, distress, depression and to improve mood by modulating and/or decreasing serum corticosterone levels comprising orally administering a nutritional synthetic composition with an example as in the instant claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that Hernandez’s composition may treat stress, anxiety and depression in any patient including the patients with symptoms such as bacterial overgrowth---impaired mucosal barrier by the treatment method taught by Hernandez.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10780103 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 11-30, in the instant application is fully disclosed and is covered by the claims 1-10 of U.S. Patent No. 10780103 B2. Since the patent and the instant application are claiming common subject matter of treating anxiety and depression using same composition and subject population 
The difference of wording, however, does not constitute a patentable distinction, because the claims in the present invention simply fall within the scope of the patents.  For the foregoing reasons, the instantly claimed process is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623